Opinion filed June 16, 2011




                                                            In The


    Eleventh Court of Appeals
                                                          __________

                                                  No. 11-11-00149-CR
                                                      __________

                                     LUPE TOVAR ALANIZ, Appellant
                                                 V.
                                       STATE OF TEXAS, Appellee


                                      On Appeal from the 350th District Court
                                               Taylor County, Texas
                                          Trial Court Cause No. 09528-D


                                      MEMORANDUM                            OPINION
         Lupe Tovar Alaniz has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
         The motion is granted, and the appeal is dismissed.


June 16, 2011                                                                     PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2

         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.